Citation Nr: 1023806	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-50 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
38 U.S.C.A. § 1151 benefits for right testicular ischemia.

2.  Whether the evaluation assigned for a sensitive scar, 
donor site, left iliac bone, was clearly and unmistakably 
erroneous.

3.  Entitlement to an increased evaluation for arthritis of 
the left hip, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran, in his substantive appeal to the Board received 
in December 2009, indicated that he wished to be scheduled 
for a Video Conference hearing.  As such, the Board must 
remand this case in order that the Veteran may be scheduled 
for a Video Conference hearing with the Board.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Video Conference hearing with the Board.  
After a hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled 
hearing, the Veteran's claims file should 
be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



